Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 06/28/2021, no Claims were amended. The drawing objection made in the previous office action stands, as there were no new drawings submitted.
NOTE: The instant Office action has been made a Non-Final rejection in order to afford applicant the opportunity to respond to the new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tool must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The claimed tool is not clearly disclosed, Fig. 15 a, b show portions of the tool but a person skilled in the art cannot determine the structure of the tool from the presented drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayuki Kume (US 20150209869 Hereinafter "Kume").
Kume discloses a tool (130 Fig. 8) capable of installing an assurance cap on a fluid connector assembly the tool comprising an annular groove (131 is a channel with an annular structure see Fig. 8) and a proximity sensor (133, Fig. 8) arranged to detect the position of the tool relative to a workpiece. 
The recitation “for installing an assurance cap on a fluid connector assembly” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the tool not the claimed tool. The prior art meets all of the structural claimed limitations of the tool, thus would be capable of installing an assurance cap on a fluid connector assembly by engaging the assurance cap in its 
The recitation “arranged to engage an end of the assurance cap” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the annular groove not the claimed tool. The prior art meets all of the structural claimed limitations of the annular groove, thus would be capable of doing being arranged to engage an end of the assurance cap by arranging or connecting an end of the assurance cap to the annular groove of the tool. Therefore the prior art of record would be able arranged to engage an end of the assurance cap, meeting therefore the claimed limitations. 
Regarding the recitation “the fluid connector assembly comprising a connector body including a resilient clip and a tubular member operatively arranged to be connected in the connector body” is limiting the connector assembly which is not part of the tool, and does not appear to be part of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bobby Hu (US 7104163; hereinafter "Hu") in view of Takayuki Kume (US 20150209869; hereinafter “Kume”) as evidenced by Anton (US 2015/0252922);
Regarding Claim 18 Hu discloses a tool comprising: an annular groove (312, See Fig. 6), Hu is silent to the tool comprising a proximity sensor. 
Kume teaches a tool with a proximity sensor (133, Fig. 8) arranged to detect the position of the tool relative to a workpiece.
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Hu to incorporate the teachings of Kume and provide the tool with a proximity sensor. Doing so would facilitate the utility of the tool by helping with component identification, component compatibility, installation and assembly, and any other type of information that may be useful to a manufacturer, installer or end user as evidenced by Anton ¶8, ¶91, thereby increasing the functionality of the tool. 
The recitation “for installing an assurance cap on a fluid connector assembly” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the tool not the claimed tool. The prior art meets all of the structural claimed limitations of the tool, thus would be capable of installing an assurance cap on a fluid connector assembly by engaging the assurance cap in its annular groove for installing it on the fluid connector. Therefore the prior art of record would be able to be used for installing an assurance cap on a fluid connector assembly, meeting therefore the claimed limitations.
The recitation “arranged to engage an end of the assurance cap” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the annular groove not the claimed tool. The prior art meets all of the structural claimed limitations of the annular groove, thus would be capable of doing being arranged to engage an end of the assurance cap by arranging or connecting an end of the assurance cap to the annular groove of the tool. Therefore the prior art of record would be able arranged to engage an end of the assurance cap, meeting therefore the claimed limitations. 
Regarding the recitation “the fluid connector assembly comprising a connector body including a resilient clip and a tubular member operatively arranged to be connected in the connector body” is limiting the connector assembly which is not part of the tool, and does not appear to be part of the claimed invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bobby Hu (US 7104163; hereinafter "Hu") in view of Takayuki Kume (US 20150209869; hereinafter “Kume”) in further view of Anton (US 2015/0252922);
Regarding Claim 19 Hu as modified discloses the tool of claim 18, however Hu as modified is silent to the proximity sensor being inductive. It is noted that there are a limited number of choices available for the type of proximity sensors that a person of the ordinary skill in the art would select for detecting proximity in a fluid system as Anton teaches see ¶72 and ¶90-¶92 (Sensor integration into fluid systems, sensor applications, sensor technology). Therefore, it would have been obvious to one of the ordinary in the art to have the proximity sensor being inductive as the type of proximity sensor used for the application of detecting proximity or distance in a connection, as inductive sensors are known in 
Regarding Claim 20 Hu as modified discloses the tool of claim 18 wherein the proximity sensor is capable of being operatively arranged to detect a position relative to a raised shoulder of the connector body. 
The recitation “operatively arranged to detect a position relative to a raised shoulder of the connector body” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". The raised shoulder of the connector body is not part of the invention, the sensors of Anton would be capable of detecting position of different portions of the connector body including a raised shoulder by sensing the distance between the tool and the connector body. Therefore the prior art of record would be capable of being operatively arranged to detect a position relative to a raised shoulder of the connector body as the sensor is capable of functionally performing the claimed limitation.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bobby Hu (US 7104163; hereinafter "Hu") in view of Takayuki Kume (US 20150209869; hereinafter “Kume”) in further view of Anton (US 2015/0252922);
Regarding Claim 21 Hu as modified discloses the tool of claim 20, wherein the proximity sensor is capable of being operatively arranged to send a signal indicating the position of the proximity sensor relative to the raised shoulder (part of the work piece) to a remote location. It is noted that the capability of a sensor to send information to a remote location is known in the art and is evidenced by Anton See ¶90-¶92 (Sensor integration into fluid systems, Sensor applications, Sensor technology). Thus is would have been recognized by one of ordinary skill in the art that applying the known technique of 
The recitation “operatively arranged to send a signal indicating the position of the proximity sensor relative to the raised shoulder to a remote location” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". As noted before, the raised shoulder of the connector body is not part of the invention, the sensor of Hu as modified is capable of sending a signal to a remote location of different portions of the workpiece including a raised shoulder by sensing the distance between the proximity sensor and the workpiece. Therefore the prior art of record would be capable of being operatively arranged to send a signal indicating the position of the proximity sensor relative to the raised shoulder to a remote location. As the sensor is capable of functionally performing the claimed limitation.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over  Bobby Hu (US 7104163; hereinafter "Hu") in view of Takayuki Kume (US 20150209869; hereinafter “Kume”) in further view of Nghiem et al. (US 6164106 A, hereinafter “Nghiem”); as evidenced by Kassabian (US 7225706 B2).
Regarding Claim 22 Hu as modified discloses the tool from Claim 18, Hu as modified is silent to the tool further comprising an optical sensor arranged in the annular groove. 
Nghiem teaches a tool with a sensor (151, Fig. 4) in a groove (See Fig. 34
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Hu to incorporate the teachings of Kume and Nghiem and provide the tool with an optical sensor. Doing so would facilitate the utility of the tool by providing the tool operator with confirmation that the tool has accomplished its purpose as evidenced by Kassabian (Col 13 line 60 – Col 14 line 10), thereby increasing the functionality of the tool.
Regarding Claim 23 Hu as modified by Nghiem discloses the tool from Claim 18, wherein the optical sensor is capable of being operatively arranged to detect if the assurance cap is properly positioned within the annular groove. The recitation “operatively arranged to detect if the assurance cap is properly positioned within the annular groove” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" The assurance cap is not part of the invention, the optical sensor of MacAdams ia capable of detecting properly positioning of different fitting components including an assurance cap by sensing the distance between the workpiece and the groove. Therefore the prior art of record would be capable of being operatively arranged to detect if the assurance cap is properly positioned within the annular groove. As the sensor of MacAdams is capable of functionally performing the claimed limitation.
Regarding Claim 24 Hu as modified by Nghiem discloses the tool from Claim 23, wherein the optical sensor is capable of being operatively arranged to send a signal indicating the position of a workpiece within the annular groove to a remote location.
The recitation “operatively arranged to send a signal indicating the position of the assurance cap within the annular groove to a remote location” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be .
Claim 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2013/0175795 A1) in View of Takayuki Kume (US 20150209869; hereinafter “Kume”) in view of Anton (US 2015/0252922);
Regarding Claim 25 Taylor discloses the method for installing a cap on a fluid connector
Assembly (Fitting assembly, method 100), wherein the fluid connector assembly comprises a connector body (Fitting 16) including a resilient clip (Retaining Clip 40) and a tubular member (Channel 42) operatively arranged to be connected in the connector body (16), the method comprising: a sensor; displacing, the cap axially along the tubular member (See Fig. 2, the cap is flexible See ¶21, making it capable of being displaced axially); and, detecting, a position relative to the connector body (See at least last sentence of 423). Taylor is silent to the method comprising a tool and the sensor being a proximity sensor. However Kume discloses a tool (130 Fig. 8) comprising an annular groove (131 is a channel with an annular structure see Fig. 8) and a proximity sensor (133, Fig. 8) arranged to detect the position of the tool relative to a workpiece.
It is noted that Taylor suggests the use of a tool in ¶23 when stating that the cap can be connected (i.e. assembled) by a robotic assembly. In other words, it is known in themanufacturing art that robotic assemblies are tools carrying out a method. In the sameparagraph, as stated above, Taylor talks about using a plurality of sensors, but does not explicitlystates what are the types of sensors. Thus, in 8, ¶91-92, thereby improving the method of installation of the cap.
Taylor as modified does not explicitly states that the cap is an “assurance cap”. However, Taylor does disclose inserting a cap carried by a tubular member and slide over one end of a body and a resilient clip, as discussed above in the claim rejection. This is equivalent to what is disclosed by applicant in 94 of the PG Pub. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified invention of Taylor to install an “assurance cap”, since the modified invention would not only be capable of installing such cap, but would insure proper installation, as set forth above.
Regarding Claim 26 Taylor as modified discloses the method as recited in Claim 25, further comprising: sending, using the proximity sensor, a signal indicating the position of the tool relative to the connector body (workpiece) to a remote location. (See Anton ¶90-92 and ¶102, where the use of tool with integrated sensors(reader devices) capable of sending and receiving information is suggested in ¶92)
Regarding Claim 27 Taylor as modified discloses the method as recited in claim 25 further comprising: providing an optical sensor in the annular groove of the tool (see Figure 12 of Anton ¶116); and, detecting, using the optical sensor, if the cap is properly engaged with the annular groove (Anton ¶8, ¶111 and ¶116
 Regarding Claim 28 Taylor as modified discloses the method as recited in Claim 27, further comprising: sending, using the optical sensor, a signal indicating the position of the assurance cap within the annular groove to a remote location. (See Anton ¶102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723